   Case 5:20-cv-01911-FMO-AS Document 10 Filed 12/07/20 Page 1 of 4 Page ID #:70

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          EDCV 20-01911-FMO (AS)                                         Date    December 7, 2020
 Title             Joaquin Callins v. People of the State of California




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                 N/A
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Petitioner:                    Attorneys Present for Respondent:
                              N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

       On September 11, 2020, Joaquin Callins (“Petitioner”), a state prisoner proceeding
pro se, filed a Petition for Writ of Habeas Corpus by a Person in Federal Custody pursuant
to 28 U.S.C. § 2241 (Docket Entry No. 1), which the Court construed as a Petition for Writ
of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 (“Petition”)
(see Docket Entry Nos. 3 at 1, 4 at 1).

       On September 21, 2020, the Court issued an Order Requiring the Filing of a First
Amended Petition or a Notice of Voluntary Dismissal. (Docket Entry No. 3). On September
22, 2020, the Court issued an Amended Order Requiring the Filing of First Amended
Petition. (Docket Entry No. 4). The Court screened the Petition and found it deficient in
the following respects:

         (1) Petitioner has failed to identify the proper Respondent, the name of the
         person having custody of Petitioner, i.e., prison warden; (2) Petitioner’s
         claim(s) are incomprehensible. The Court is unable to discern what claim(s)
         Petitioner intends to assert; (3) Petitioner has alleged vague and conclusory
         “claims,” in violation of Fed.R.Civ.P. Rule 8(a) and 8(d); (4) Petitioner has
         failed to plainly state “[t]he statutory or other basis for the exercise of
         jurisdiction by this Court,” in violation of Central District Local Rule 8-1 and
         Fed.R.Civ.P. Rule 8(a); and (5).

Id. at 1.


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 4
   Case 5:20-cv-01911-FMO-AS Document 10 Filed 12/07/20 Page 2 of 4 Page ID #:71

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 20-01911-FMO (AS)                                 Date   December 7, 2020
 Title          Joaquin Callins v. People of the State of California

       The Court ordered Petitioner to file, by no later than October 22, 2020, a First
Amended Petition for Writ of Habeas Corpus by a Person in State Custody, pursuant to 28
U.S.C. § 2254 (“First Amended Petition”) on the proper Central District of California form,
a copy of which was provided to Petitioner. Id. Petitioner was instructed that the First
Amended Petition “should set forth clearly each claim which Petitioner intends to raise in
this proceeding and the factual bases for each claim.” Id..

        The Court’s September 22, 2020 Order stated the following: “Petitioner is advised
that his failure to comply with the above requirements may result in a recommendation that
this action be dismissed for failure to comply with the Court’s Order and/or for failure to
prosecute pursuant to Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan v. Galaza, 291 F.3d
639 (9th Cir. 2002)).

     On October 20, 2020, Petitioner filed a First Amended Petition by a Person in State
Custody pursuant to 28 U.S.C. § 2254 (“First Amended Petition”). (Docket Entry No. 5).1

       On October 23, 2020, the Court issued an Order Requiring the filing of a Second
Amended Petition. (Docket Entry No. 7). (A copy of the Court’s October 23, 2020 Order
is attached.) The Court screened the First Amended Petition and found it deficient in the
following respects:

         (1) Petitioner’s claim(s) are incomprehensible. The Court is unable to discern
         what claim(s) Petitioner intends to assert; (2) Petitioner has alleged vague and
         conclusory “claims,” in violation of Fed.R.Civ.P. Rule 8(a) and 8(d); (3)
         Petitioner has failed to plainly state “[t]he statutory or other basis for the
         exercise of jurisdiction by this Court,” in violation of Central District Local
         Rule 8-1 and Fed.R.Civ.P. Rule 8(a); (4) Petitioner’s claims are noncognizable


         1
              The First Amended Petition asserted the following claims for federal habeas
relief: (1) “Fines and Fees.” As supporting facts, Petitioner alleged, “I was denied due
process because the court failed to conduct an ability to pay hearing before imposing fines
and fees.”; (2) “I was denied by the Supreme Court for petition review in my case.”; and (3)
“The Supreme Court does not have enough resources to take my case.” (First Amended
Petition at 4-5).
CV-90 (10/08)                               CIVIL MINUTES - GENERAL                       Page 2 of 4
   Case 5:20-cv-01911-FMO-AS Document 10 Filed 12/07/20 Page 3 of 4 Page ID #:72

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 20-01911-FMO (AS)                                 Date   December 7, 2020
 Title          Joaquin Callins v. People of the State of California

        to the extent that they do not go to the fact of his confinement. See Preiser v.
        Rodriguez, 411 U.S. 475, 489 (1973); (5) Petitioner’s claims directed to the
        California Supreme Court likely involve the application and/or interpretation
        of state law and are not cognizable on federal habeas review. See Estelle v.
        McGuire, 502 U.S. 62, 67-68 (1991); Rhoades v. Henry, 611 F.3d 1133, 1142
        (9th Cir. 2010); and (6) It appears that Petitioner has failed to exhaust the first
        and third claims alleged in the Petition.
Id. at 1-2.

       The Court ordered Petitioner to file, by no later than November 23, 2020, a Second
Amended Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
U.S.C. § 2254 (“Second Amended Petition”) on the proper Central District of California
form, a copy of which was provided to Petitioner. Id. at 2. Petitioner was instructed that
the Second Amended Petition “shall be complete in itself, must not incorporate by reference
any other pleading, and should set forth clearly each claim which Petitioner intends to raise
in this proceeding and the factual bases for each claim.” Id.

        The Court’s October 23, 2020 Order stated the following: “Petitioner is advised that
his failure to comply with the above requirements may result in a recommendation that this
action be dismissed for failure to comply with the Court’s Order and/or for failure to
prosecute pursuant to Fed.R.Civ.P 41(b).” Id. (citing to Pagtalunan v. Galaza, 291 F.3d 639
(9th Cir. 2002)).

      To date, Petitioner has failed to file a Second Amended Petition, or request an
extension of time to do so.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days
of the date of this Order (by no later than January 7, 2021), why this action should not be
dismissed for failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P.
41(b).

      Petitioner may discharge this Order by filing a Second Amended Petition which
complies with the Court’s October 23, 2020 Order, or a statement setting forth why he is
unable to do so.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                           Page 3 of 4
   Case 5:20-cv-01911-FMO-AS Document 10 Filed 12/07/20 Page 4 of 4 Page ID #:73

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 20-01911-FMO (AS)                                      Date   December 7, 2020
 Title          Joaquin Callins v. People of the State of California



       Petitioner is expressly warned that the failure to timely file a response to this
Order will result in a recommendation that this action be dismissed with prejudice for
his failure to comply with Court orders and/or for his failure to prosecute. See Fed.R.
Civ. P. 41(b).

                                                                                   0       :      0
                                                         Initials of Preparer           AF




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                            Page 4 of 4
